
	
		II
		112th CONGRESS
		1st Session
		S. 1113
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Ms. Murkowski (for
			 herself, Mr. Nelson of Nebraska,
			 Mr. Webb, Mr.
			 Risch, Mrs. Hagan,
			 Mr. Blunt, Mr.
			 Barrasso, Mr. Enzi,
			 Mr. Conrad, Mr.
			 Cochran, Mr. Begich,
			 Mr. Heller, Mr.
			 Crapo, Ms. Stabenow,
			 Mr. Hoeven, Mrs. McCaskill, and Mr.
			 Manchin) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To facilitate the reestablishment of
		  domestic, critical mineral designation, assessment, production, manufacturing,
		  recycling, analysis, forecasting, workforce, education, research, and
		  international capabilities in the United States, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Critical Minerals Policy Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Designations and policies
					Sec. 101. Designations.
					Sec. 102. Policy.
					Sec. 103. Resource assessment.
					Sec. 104. Permitting.
					Sec. 105. Manufacturing.
					Sec. 106. Recycling and alternatives.
					Sec. 107. Analysis and forecasting.
					Sec. 108. Education and workforce.
					Sec. 109. International cooperation.
					TITLE II—Mineral-specific actions
					Sec. 201. Administration.
					Sec. 202. Cobalt.
					Sec. 203. Helium.
					Sec. 204. Lead.
					Sec. 205. Lithium.
					Sec. 206. Low-Btu gas.
					Sec. 207. Phosphate.
					Sec. 208. Potash.
					Sec. 209. Rare earth elements.
					Sec. 210. Thorium.
					Sec. 211. Updated resource information.
					TITLE III—Miscellaneous
					Sec. 301. Offsets.
					Sec. 302. Administration.
					Sec. 303. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)Applicable
			 committeesThe term applicable committees
			 means—
				(A)the Committee on
			 Energy and Natural Resources of the Senate;
				(B)the Committee on
			 Natural Resources of the House of Representatives;
				(C)the Committee on
			 Energy and Commerce of the House of Representatives; and
				(D)the Committee on
			 Science, Space, and Technology of the House of Representatives.
				(2)Clean energy
			 technologyThe term clean energy technology means a
			 technology related to the production, use, transmission, storage, control, or
			 conservation of energy that—
				(A)reduces the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, storing, or transporting energy
			 with greater effectiveness in or through the infrastructure of the United
			 States;
				(B)diversifies the
			 sources of energy supply of the United States to strengthen energy security and
			 to increase supplies with a favorable balance of environmental effects if the
			 entire technology system is considered; or
				(C)contributes to a
			 stabilization of atmospheric greenhouse gas concentrations through reduction,
			 avoidance, or sequestration of energy-related greenhouse gas emissions.
				(3)Critical
			 mineral
				(A)In
			 generalThe term critical mineral means any mineral
			 designated as a critical mineral pursuant to section 101.
				(B)ExclusionsThe
			 term critical mineral does not include coal, oil, natural gas, or
			 any other fossil fuels.
				(4)Critical
			 mineral manufacturingThe term critical mineral
			 manufacturing means—
				(A)the production,
			 processing, refining, alloying, separation, concentration, magnetic sintering,
			 melting, or beneficiation of critical minerals within the United States;
				(B)the fabrication,
			 assembly, or production, within the United States, of clean energy technologies
			 (including technologies related to wind, solar, and geothermal energy,
			 efficient lighting, electrical superconducting materials, permanent magnet
			 motors, batteries, and other energy storage devices), military equipment, and
			 consumer electronics, or components necessary for applications; or
				(C)any other
			 value-added, manufacturing-related use of critical minerals undertaken within
			 the United States.
				(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(6)Military
			 equipmentThe term military equipment means
			 equipment used directly by the armed forces to carry out military
			 operations.
			(7)Rare earth
			 element
				(A)In
			 generalThe term rare earth element means the
			 chemical elements in the periodic table from lanthanum (atomic number 57) up to
			 and including lutetium (atomic number 71).
				(B)InclusionsThe
			 term rare earth element includes the similar chemical elements
			 yttrium (atomic number 39) and scandium (atomic number 21).
				(8)Secretary
				(A)Title
			 IIn title I, the term Secretary means the Secretary
			 of the Interior—
					(i)acting through
			 the Director of the United States Geological Survey; and
					(ii)in
			 consultation with (as appropriate)—
						(I)the Secretary of
			 Energy;
						(II)the Secretary of
			 Defense;
						(III)the Secretary
			 of Commerce;
						(IV)the Secretary of
			 State;
						(V)the Secretary of
			 Agriculture;
						(VI)the United
			 States Trade Representative; and
						(VII)the heads of
			 other applicable Federal agencies.
						(B)Title
			 IIIn title II, the term Secretary means the
			 Secretary of Energy.
				(9)StateThe
			 term State means—
				(A)a State;
				(B)the Commonwealth
			 of Puerto Rico; and
				(C)any other
			 territory or possession of the United States.
				(10)Value-addedThe
			 term value-added means, with respect to an activity, an activity
			 that changes the form, fit, or function of a product, service, raw material, or
			 physical good such that the resultant market price is greater than the cost of
			 making the changes.
			(11)Working
			 GroupThe term Working Group means the Critical
			 Minerals Working Group established under section 104(a).
			IDesignations and
			 policies
			101.Designations
				(a)Draft
			 methodologyNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register for public
			 comment a draft methodology for determining which minerals qualify as critical
			 minerals based on an assessment of whether the minerals are—
					(1)subject to
			 potential supply restrictions (including restrictions associated with foreign
			 political risk, abrupt demand growth, military conflict, and anti-competitive
			 or protectionist behaviors); and
					(2)important in use
			 (including clean energy technology-, defense-, and health care-related
			 applications).
					(b)Availability of
			 DataIf available data is insufficient to provide a quantitative
			 basis for the methodology developed under this section, qualitative evidence
			 may be used.
				(c)Review of
			 methodologyAfter reviewing
			 public comments on the draft methodology under subsection (a) and updating that
			 draft methodology as appropriate, the Secretary shall enter into an arrangement
			 with the National Academy of Sciences and the National Academy of Engineering
			 to obtain, not later than 120 days after the date of enactment of this
			 Act—
					(1)a review of the
			 methodology; and
					(2)recommendations
			 for improving the methodology.
					(d)Final
			 methodologyAfter reviewing
			 the recommendations under subsection (c), not later than 150 days after the
			 date of enactment of this Act, the Secretary shall publish in the Federal
			 Register a description of the final methodology for determining which minerals
			 qualify as critical minerals.
				(e)DesignationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall publish in the Federal Register a
			 list of minerals designated as critical, pursuant to the final methodology
			 under subsection (d), for purposes of carrying out this Act.
				(f)Subsequent
			 reviewThe methodology and
			 designations developed under subsections (d) and (e) shall be updated at least
			 every 5 years, or in more regular intervals if considered appropriate by the
			 Secretary.
				(g)NoticeOn finalization of the methodology under
			 subsection (d), the list under subsection (e), or any update to the list under
			 subsection (f), the Secretary shall submit to the applicable committees written
			 notice of the action.
				102.Policy
				(a)PolicyIt
			 is the policy of the United States to promote an adequate, reliable, domestic,
			 and stable supply of critical minerals, produced in an environmentally
			 responsible manner, in order to strengthen and sustain the economic security,
			 and the manufacturing, industrial, energy, technological, and competitive
			 stature, of the United States.
				(b)CoordinationThe
			 President, acting through the Executive Office of the President, shall
			 coordinate the actions of Federal agencies under this and other Acts—
					(1)to encourage
			 Federal agencies to facilitate the availability, development, and
			 environmentally responsible production of domestic resources to meet national
			 critical minerals needs;
					(2)to minimize
			 duplication, needless paperwork, and delays in the administration of applicable
			 laws (including regulations) and the issuance of permits and authorizations
			 necessary to explore for, develop, and produce critical minerals and construct
			 and operate critical mineral manufacturing facilities in an environmentally
			 responsible manner;
					(3)to promote the
			 development of economically stable and environmentally responsible domestic
			 critical mineral production and manufacturing;
					(4)to establish an
			 analytical and forecasting capability for identifying critical mineral demand,
			 supply, and other market dynamics relevant to policy formulation such that
			 informed actions can be taken to avoid supply shortages, mitigate price
			 volatility, and prepare for demand growth and other market shifts;
					(5)to strengthen
			 educational and research capabilities and workforce training;
					(6)to bolster
			 international cooperation through technology transfer, information sharing, and
			 other means;
					(7)to promote the
			 efficient production, use, and recycling of critical minerals;
					(8)to develop
			 alternatives to critical minerals; and
					(9)to establish
			 contingencies for the production of, or access to, critical minerals for which
			 viable sources do not exist within the United States.
					103.Resource
			 assessment
				(a)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, in consultation with applicable State (including geological surveys),
			 local, academic, industry, and other entities, the Secretary shall complete a
			 comprehensive national assessment of each critical mineral that—
					(1)identifies and
			 quantifies known critical mineral resources, using all available public and
			 private information and datasets, including exploration histories;
					(2)estimates the
			 cost of production of the critical mineral resources identified and quantified
			 under this section, using all available public and private information and
			 datasets, including exploration histories;
					(3)provides a
			 quantitative and qualitative assessment of undiscovered critical mineral
			 resources throughout the United States, including probability estimates of
			 tonnage and grade, using all available public and private information and
			 datasets, including exploration histories;
					(4)provides
			 qualitative information on the environmental attributes of the critical mineral
			 resources identified under this section; and
					(5)pays particular
			 attention to the identification and quantification of critical mineral
			 resources on Federal land that is open to location and entry for exploration,
			 development, and other uses.
					(b)Field
			 workIf existing information and datasets prove insufficient to
			 complete the assessment under this section and there is no reasonable
			 opportunity to obtain the information and datasets from nongovernmental
			 entities, the Secretary may carry out field work (including drilling, remote
			 sensing, geophysical surveys, geological mapping, and geochemical sampling and
			 analysis) to supplement existing information and datasets available for
			 determining the existence of critical minerals on—
					(1)Federal land that
			 is open to location and entry for exploration, development, and other
			 uses;
					(2)Indian tribe
			 land, at the request and with the written permission of the Indian tribe;
			 and
					(3)State land, at
			 the request and with the written permission of the Governor of a State.
					(c)Technical
			 assistanceAt the request of the Governor of a State or an Indian
			 tribe, the Secretary may provide technical assistance to State governments and
			 Indian tribes conducting critical mineral resource assessments on non-Federal
			 land.
				(d)Financial
			 assistanceThe Secretary may make grants to State governments, or
			 Indian tribes and economic development entities of Indian tribes, to cover the
			 costs associated with assessments of critical mineral resources on State or
			 Indian tribe land.
				(e)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to the applicable committees a report describing the results of the
			 assessment conducted under this section.
				(f)Prioritization
					(1)In
			 generalThe Secretary may sequence the completion of resource
			 assessments for each critical mineral such that critical materials considered
			 to be most critical under the methodology established pursuant to section 101
			 are completed first.
					(2)ReportingIf
			 the Secretary sequences the completion of resource assessments for each
			 critical material, the Secretary shall submit a report under subsection (e) on
			 an iterative basis over the 4-year period beginning on the date of enactment of
			 this Act.
					(g)UpdatesThe Secretary shall periodically update the
			 assessment conducted under this section based on—
					(1)the generation of
			 new information or datasets by the Federal government; or
					(2)the receipt of new information or datasets
			 from critical mineral producers, State geological surveys, academic
			 institutions, trade associations, or other entities or individuals.
					104.Permitting
				(a)Critical Minerals Working Group
					(1)In generalThere is established within the Department
			 of the Interior a working group to be known as the Critical Minerals
			 Working Group, which shall report to the President and Congress through
			 the Secretary.
					(2)CompositionThe Working Group shall be composed of the
			 following:
						(A)The Secretary of the Interior (or a
			 designee), who shall serve as chair of the Working Group.
						(B)A Presidential
			 designee from the Executive Office of the President, who shall serve as
			 vice-chair of the Working Group.
						(C)The Secretary of Energy (or a
			 designee).
						(D)The Secretary of Agriculture (or a
			 designee).
						(E)The Secretary of Defense (or a
			 designee).
						(F)The Secretary of Commerce (or a
			 designee).
						(G)The Secretary of State (or a
			 designee).
						(H)The United States
			 Trade Representative (or a designee).
						(I)The Administrator
			 of the Environmental Protection Agency (or a designee).
						(J)The Chief of
			 Engineers of the Corps of Engineers (or a designee).
						(b)ConsultationThe
			 Working Group shall operate in consultation with private sector, academic, and
			 other applicable stakeholders with experience related to—
					(1)critical minerals
			 exploration;
					(2)critical minerals
			 permitting;
					(3)critical minerals
			 production; and
					(4)critical minerals
			 manufacturing.
					(c)DutiesThe
			 Working Group shall—
					(1)facilitate
			 Federal agency efforts to optimize efficiencies associated with the permitting
			 of activities that will increase exploration and development of domestic,
			 critical minerals, while maintaining environmental standards;
					(2)facilitate
			 Federal agency review of laws (including regulations) and policies that
			 discourage investment in exploration and development of domestic, critical
			 minerals;
					(3)assess whether
			 Federal policies adversely impact the global competitiveness of the domestic,
			 critical minerals exploration and development sector (including taxes, fees,
			 regulatory burdens, and access restrictions);
					(4)evaluate the
			 sufficiency of existing mechanisms for the provision of tenure on Federal land
			 and the role of the mechanisms in attracting capital investment for the
			 exploration and development of domestic, critical minerals; and
					(5)generate such
			 other information and take such other actions as the Working Group considers
			 appropriate to achieve the policy described in section 102(a).
					(d)ReportNot
			 later than 300 days after the date of enactment of this Act, the Working Group
			 shall submit to the applicable committees a report that—
					(1)describes the
			 results of actions taken under subsection (c);
					(2)evaluates the
			 amount of time typically required (including range derived from minimum and
			 maximum durations, mean, median, variance, and other statistical measures or
			 representations) to complete each step (including those aspects outside the
			 control of the executive branch of the Federal Government, such as judicial
			 review, applicant decisions, or State and local government involvement)
			 associated with the processing of applications, operating plans, leases,
			 licenses, permits, and other use authorizations for critical mineral-related
			 activities on Federal land, which shall serve as a baseline for the performance
			 metric developed and finalized under subsections (e) and (f),
			 respectively;
					(3)identifies
			 measures (including regulatory changes and legislative proposals) that would
			 optimize efficiencies, while maintaining environmental standards, associated
			 with the permitting of activities that will increase exploration and
			 development of domestic, critical minerals; and
					(4)identifies
			 options (including cost recovery paid by applicants) for ensuring adequate
			 staffing of divisions, field offices, or other entities responsible for the
			 consideration of applications, operating plans, leases, licenses, permits, and
			 other use authorizations for critical mineral-related activities on Federal
			 land.
					(e)Draft
			 performance metricNot later
			 than 330 days after the date of enactment of this Act, and upon completion of
			 the report required under subsection (d), the Working Group shall publish in
			 the Federal Register for public comment a draft description of a performance
			 metric for evaluating the progress made by the executive branch of the Federal
			 Government on matters within the control of that branch towards optimizing
			 efficiencies, while maintaining environmental standards, associated with the
			 permitting of activities that will increase exploration and development of
			 domestic, critical minerals (referred to in this section as the
			 performance metric).
				(f)Final
			 performance metricNot later
			 than 1 year after the date of enactment of this Act, and after consideration of
			 public comments received pursuant to subsection (e), the Working Group shall
			 publish in the Federal Register a description of the final performance
			 metric.
				(g)Annual
			 reportNot later than 2 years
			 after the date of enactment of this Act, using the performance metric under
			 subsection (f), and annually thereafter, the Working Group shall submit to the
			 applicable committees, as part of the budget request of the Department of the
			 Interior for each fiscal year, each report that—
					(1)describes the
			 progress made by the executive branch of the Federal Government on matters
			 within the control of that branch towards optimizing efficiencies, while
			 maintaining environmental standards, associated with the permitting of
			 activities that will increase exploration and development of domestic, critical
			 minerals; and
					(2)compares the
			 United States to other countries in terms of permitting efficiency,
			 environmental standards, and other criteria relevant to a globally competitive
			 economic sector.
					(h)Report of Small
			 Business AdministrationNot
			 later than 300 days after the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall submit to the applicable committees
			 a report that assesses the performance of Federal agencies in—
					(1)complying with
			 chapter 6 of title 5, United States Code (commonly known as the
			 Regulatory Flexibility Act), in
			 promulgating regulations applicable to the critical minerals industry;
			 and
					(2)performing an
			 analysis of regulations applicable to the critical minerals industry that may
			 be outmoded, inefficient, duplicative, or excessively burdensome.
					(i)Judicial review
					(1)In generalNothing in this section affects any
			 judicial review of an agency action under any other provision of law.
					(2)ConstructionThis section—
						(A)is intended to improve the internal
			 management of the Federal Government; and
						(B)does not create any right or benefit,
			 substantive or procedural, enforceable at law or equity by a party against the
			 United States (including an agency, instrumentality, officer, or employee
			 thereof) or any other person.
						105.Manufacturing
				(a)AgreementAt
			 the request of the Governor of a State, the President (or a designee) may enter
			 into a cooperative agreement with the State for the processing of permits for
			 critical mineral manufacturing facilities (including those related to wind,
			 solar, and geothermal energy, efficient lighting, electrical superconducting
			 materials, permanent magnet motors, and batteries and other energy storage
			 devices) under which each party to the agreement identifies steps, including
			 timelines, that the party will take to optimize efficiencies, while maintaining
			 environmental standards, associated with the environmental review and
			 consideration of Federal and State permits for a new critical mineral
			 manufacturing facility.
				(b)Authority under
			 agreementIn carrying out this section, the President may—
					(1)accept from an
			 applicant a consolidated application for all permits required by the Federal
			 Government, to the extent consistent with other applicable law;
					(2)facilitate
			 memoranda of agreement between Federal agencies to coordinate consideration of
			 applications and permits among Federal agencies; and
					(3)enter into
			 memoranda of agreement with a State, under which Federal and State review of
			 permit applications will be coordinated and concurrently considered, to the
			 maximum extent practicable.
					(c)State
			 assistanceThe President may
			 provide technical, legal, or other assistance to State governments to
			 facilitate State review of applications to build new critical mineral
			 manufacturing facilities
				(d)Incentives for
			 Innovative TechnologiesSection 1703(b) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the
			 following:
					
						(11)Critical mineral
				manufacturing related to the deployment of clean energy technologies (as
				defined in section 2 of the Critical Minerals
				Policy Act of
				2011).
						.
				106.Recycling and
			 alternatives
				(a)EstablishmentThe
			 Secretary of Energy shall conduct a program of research and development to
			 promote the efficient production, use, and recycling of, and alternatives to,
			 critical minerals.
				(b)CooperationIn
			 carrying out the program, the Secretary of Energy shall cooperate with
			 appropriate—
					(1)Federal agencies
			 and National Laboratories;
					(2)critical mineral
			 producers;
					(3)critical mineral
			 manufacturers;
					(4)trade
			 associations;
					(5)academic
			 institutions;
					(6)small businesses;
			 and
					(7)other relevant
			 entities or individuals.
					(c)ActivitiesUnder
			 the program, the Secretary shall carry out activities that include the
			 identification and development of—
					(1)advanced critical
			 mineral production or processing technologies that decrease the environmental
			 impact, and costs of production, of such activities;
					(2)techniques and
			 practices that minimize or lead to more efficient use of critical
			 minerals;
					(3)techniques and
			 practices that facilitate the recycling of critical minerals, including options
			 for improving the rates of collection of post-consumer products containing
			 critical minerals;
					(4)commercial
			 markets, advanced storage methods, energy applications, and other beneficial
			 uses of critical minerals processing byproducts; and
					(5)alternative
			 minerals, metals, and materials, particularly those available in abundance
			 within the United States and not subject to potential supply restrictions, that
			 lessen the need for critical minerals.
					(d)ReportNot
			 later than 2 years after the date of enactment of this Act and every 5 years
			 thereafter, the Secretaries shall submit to the applicable committees a report
			 summarizing the activities, findings, and progress of the program.
				(e)Incentives for
			 Innovative TechnologiesSection 1703(b) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16513(b)) (as amended by section 106(d)) is amended by
			 adding at the end the following:
					
						(12)Critical mineral
				recycling and alternatives related to clean energy technologies (as defined in
				section 2 of the Critical Minerals Policy Act
				of
				2011).
						.
				107.Analysis and
			 forecasting
				(a)CapabilitiesIn
			 order to evaluate existing critical mineral policies and inform future actions
			 that may be taken to avoid supply shortages, mitigate price volatility, and
			 prepare for demand growth and other market shifts, the Secretary, in
			 consultation with academic institutions, the Energy Information Administration,
			 and others in order to maximize the application of existing competencies
			 related to developing and maintaining computer-models and similar analytical
			 tools, shall conduct and publish the results of an annual report that
			 includes—
					(1)as part of the
			 annually published Mineral Commodity Summaries from the United States
			 Geological Survey, a comprehensive review of critical mineral production,
			 consumption, and recycling patterns, including—
						(A)the quantity of
			 each critical mineral domestically produced during the preceding year;
						(B)the quantity of
			 each critical mineral domestically consumed during the preceding year;
						(C)market price data
			 for each critical mineral;
						(D)an assessment
			 of—
							(i)critical mineral
			 requirements to meet the national security, energy, economic, industrial,
			 technological, and other needs of the United States during the preceding
			 year;
							(ii)the reliance of
			 the United States on foreign sources to meet those needs during the preceding
			 year; and
							(iii)the
			 implications of any supply shortages, restrictions, or disruptions during the
			 preceding year;
							(E)the quantity of
			 each critical mineral domestically recycled during the preceding year;
						(F)the market
			 penetration during the preceding year of alternatives to each critical
			 mineral;
						(G)a discussion of
			 applicable international trends associated with the discovery, production,
			 consumption, use, costs of production, prices, and recycling of each critical
			 mineral as well as the development of alternatives to critical minerals;
			 and
						(H)such other data,
			 analyses, and evaluations as the Secretary finds are necessary to achieve the
			 purposes of this section; and
						(2)a comprehensive
			 forecast, entitled the Annual Critical Minerals Outlook, of
			 projected critical mineral production, consumption, and recycling patterns,
			 including—
						(A)the quantity of
			 each critical mineral projected to be domestically produced over the subsequent
			 1-year, 5-year, and 10-year periods;
						(B)the quantity of
			 each critical mineral projected to be domestically consumed over the subsequent
			 1-year, 5-year, and 10-year periods;
						(C)market price
			 projections for each critical mineral, to the maximum extent practicable and
			 based on the best available information;
						(D)an assessment
			 of—
							(i)critical mineral
			 requirements to meet projected national security, energy, economic, industrial,
			 technological, and other needs of the United States;
							(ii)the projected
			 reliance of the United States on foreign sources to meet those needs;
			 and
							(iii)the projected
			 implications of potential supply shortages, restrictions, or
			 disruptions;
							(E)the quantity of
			 each critical mineral projected to be domestically recycled over the subsequent
			 1-year, 5-year, and 10-year periods;
						(F)the market
			 penetration of alternatives to each critical mineral projected to take place
			 over the subsequent 1-year, 5-year, and 10-year periods;
						(G)a discussion of
			 reasonably foreseeable international trends associated with the discovery,
			 production, consumption, use, costs of production, prices, and recycling of
			 each critical mineral as well as the development of alternatives to critical
			 minerals; and
						(H)such other
			 projections relating to each critical mineral as the Secretary determines to be
			 necessary to achieve the purposes of this section.
						(b)Proprietary
			 informationIn preparing a report described in subsection (a),
			 the Secretary shall ensure that—
					(1)no person uses
			 the information and data collected for the report for a purpose other than the
			 development of or reporting of aggregate data in a manner such that the
			 identity of the person who supplied the information is not discernible and is
			 not material to the intended uses of the information;
					(2)no person
			 discloses any information or data collected for the report unless the
			 information or data has been transformed into a statistical or aggregate form
			 that does not allow the identification of the person who supplied particular
			 information; and
					(3)procedures are
			 established to require the withholding of any information or data collected for
			 the report if the Secretary determines that withholding is necessary to protect
			 proprietary information, including any trade secrets or other confidential
			 information.
					108.Education and workforce
				(a)Workforce
			 AssessmentNot later than 300 days after the date of enactment of
			 this Act, the Secretary of Labor (in consultation with the Secretary of the
			 Interior, the Director of the National Science Foundation, and employers in the
			 critical minerals sector) shall submit to Congress an assessment of the
			 domestic availability of technically trained personnel necessary for critical
			 mineral assessment, production, manufacturing, recycling, analysis,
			 forecasting, education, and research, including an analysis of—
					(1)skills that are
			 in the shortest supply as of the date of the assessment;
					(2)skills that are
			 projected to be in short supply in the future;
					(3)the demographics
			 of the critical minerals industry and how the demographics will evolve under
			 the influence of factors such as an aging workforce;
					(4)the effectiveness
			 of training and education programs in addressing skills shortages;
					(5)opportunities to
			 hire locally for new and existing critical mineral activities;
					(6)the sufficiency
			 of personnel within relevant areas of the Federal Government for achieving the
			 policy described in section 102(a); and
					(7)the potential
			 need for new training programs to have a measurable effect on the supply of
			 trained workers in the critical minerals industry.
					(b)Curriculum
			 Study
					(1)In
			 generalThe Secretary and the Secretary of Labor shall jointly
			 enter into an arrangement with the National Academy of Sciences and the
			 National Academy of Engineering under which the Academies shall coordinate with
			 the National Science Foundation on conducting a study—
						(A)to design an
			 interdisciplinary program on critical minerals that will support the critical
			 mineral supply chain and improve the ability of the United States to increase
			 domestic, critical mineral exploration, development, and manufacturing;
						(B)to address
			 undergraduate and graduate education, especially to assist in the development
			 of graduate level programs of research and instruction that lead to advanced
			 degrees with an emphasis on the critical mineral supply chain or other
			 positions that will increase domestic, critical mineral exploration,
			 development, and manufacturing;
						(C)to develop
			 guidelines for proposals from institutions of higher education with substantial
			 capabilities in the required disciplines to improve the critical mineral supply
			 chain and advance the capacity of the United States to increase domestic,
			 critical mineral exploration, development, and manufacturing; and
						(D)to outline
			 criteria for evaluating performance and recommendations for the amount of
			 funding that will be necessary to establish and carry out the grant program
			 described in subsection (c).
						(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a description of the results of the study required under
			 paragraph (1).
					(c)Grant
			 program
					(1)EstablishmentThe
			 Secretary and the National Science Foundation shall jointly conduct a
			 competitive grant program under which institutions of higher education may
			 apply for and receive 4-year grants for—
						(A)startup costs for
			 newly designated faculty positions in integrated critical mineral education,
			 research, innovation, training, and workforce development programs consistent
			 with subsection (b);
						(B)internships,
			 scholarships, and fellowships for students enrolled in critical mineral
			 programs; and
						(C)equipment
			 necessary for integrated critical mineral innovation, training, and workforce
			 development programs.
						(2)RenewalA
			 grant under this subsection shall be renewable for up to 2 additional 3-year
			 terms based on performance criteria outlined under subsection (b)(1)(D).
					109.International
			 cooperation
				(a)EstablishmentThe
			 Secretary of State, in coordination with the Secretary, shall carry out a
			 program to promote international cooperation on critical mineral supply chain
			 issues with allies of the United States.
				(b)ActivitiesUnder
			 the program, the Secretary may work with allies of the United States—
					(1)to increase the
			 global, responsible production of critical minerals, if a determination is made
			 by the Secretary that there is no viable production capacity for the critical
			 minerals within the United States;
					(2)to improve the
			 efficiency and environmental performance of extraction techniques;
					(3)to increase the
			 recycling of, and deployment of alternatives to, critical minerals;
					(4)to assist in the
			 development and transfer of critical mineral extraction, processing, and
			 manufacturing technologies that would have a beneficial impact on world
			 commodity markets and the environment;
					(5)to strengthen and
			 maintain intellectual property protections; and
					(6)to facilitate the
			 collection of information necessary for analyses and forecasts conducted
			 pursuant to section 107.
					IIMineral-specific
			 actions
			201.AdministrationNothing in this title or an amendment made
			 by this title affects the methodology or designations established under section
			 101.
			202.Cobalt
				(a)AuthorizationThe
			 Secretary shall support research programs that focus on novel uses for cobalt
			 (including energy technologies and super-alloys), including—
					(1)use in clean
			 energy technologies (including, for purposes of this section, rechargeable
			 batteries, catalysts, photovoltaic cells, permanent magnets, and fuel
			 cells);
					(2)use in alloys
			 with military equipment, civil aviation, and electricity generation
			 applications; and
					(3)use as
			 coal-to-gas and coal-to-liquid catalysts.
					(b)CategoriesResearch
			 under this section shall be conducted in—
					(1)a fundamental
			 category, including laboratory and literature research; and
					(2)an applied
			 category, including plant and field research.
					(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the applicable committees a report describing—
					(1)the research
			 programs carried out under this section;
					(2)the findings of
			 the programs; and
					(3)future research
			 efforts planned.
					203.Helium
				(a)Incentives for
			 Innovative TechnologiesSection 1703(b) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16513(b)) (as amended by section 106(e)) is amended by
			 adding at the end the following:
					
						(13)Helium
				projects.
						.
				(b)Resource
			 AssessmentThe Secretary of the Interior shall update existing
			 resource information for helium in accordance with section 211.
				204.Lead
				(a)In
			 generalThe Secretary shall support research programs that focus
			 on advanced lead manufacturing processes, including programs that—
					(1)contribute to the
			 establishment of a secure, domestic supply of lead;
					(2)produce
			 technologies that represent an environmental improvement compared to
			 conventional production processes; or
					(3)produce
			 technologies that attain a higher efficiency level compared to conventional
			 production processes.
					(b)CoordinationIn
			 carrying out the programs under subsection (a), the Secretary shall coordinate
			 with other entities to promote the development of environmentally responsible
			 lead manufacturing, including—
					(1)other Federal
			 agencies;
					(2)States with
			 affected interests;
					(3)manufacturers;
					(4)clean energy
			 technology manufacturers, including producers of batteries and other energy
			 storage technologies; and
					(5)any others
			 considered appropriate by the Secretary.
					205.LithiumSubtitle E of title VI of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17241 et seq.) is amended by
			 adding at the end the following:
				
					657.Grants for
				lithium production research and development
						(a)Definition of
				Eligible EntityIn this section, the term eligible
				entity means—
							(1)a private
				partnership or other entity that is—
								(A)organized in
				accordance with Federal law; and
								(B)engaged in
				lithium production for use in advanced battery technologies;
								(2)a public entity,
				such as a State, tribal, or local governmental entity; or
							(3)a consortium of
				entities described in paragraphs (1) and (2).
							(b)GrantsThe
				Secretary shall provide grants to eligible entities for research, development,
				demonstration, and commercial application of domestic industrial processes that
				are designed to enhance domestic lithium production for use in advanced battery
				technologies, as determined by the Secretary.
						(c)UseAn
				eligible entity shall use a grant provided under this section to develop or
				enhance—
							(1)domestic
				industrial processes that increase lithium production, processing, or recycling
				for use in advanced lithium batteries; or
							(2)industrial
				processes associated with new formulations of lithium feedstock for use in
				advanced lithium
				batteries.
							.
			206.Low-Btu
			 gas
				(a)Definition of
			 low-Btu gasIn this section, the term low-Btu gas
			 means a fuel gas with a heating value of less than 250 Btu per cubic foot
			 measured as the higher heating value resulting from the inclusion of
			 noncombustible gases, including nitrogen, helium, argon, and carbon
			 dioxide.
				(b)AuthorizationThe
			 Secretary shall support programs of research, development, commercial
			 application, and conservation to expand the domestic production of low-Btu gas
			 and helium resources, including the programs described in subsection
			 (c).
				(c)Programs
					(1)Membrane
			 technology researchThe Secretary, in consultation with
			 appropriate agencies, shall support a civilian research program to develop
			 advanced membrane technology that is used in the separation of gases from
			 applications, including technologies that—
						(A)remove
			 constituent gases that lower the Btu content of natural gas; or
						(B)remove gases from
			 landfills and separate out methane.
						(2)Helium
			 separation technologyThe Secretary shall support a research
			 program to develop technologies for separating, gathering, and processing
			 helium in low concentrations that occur naturally in geologic reservoirs or
			 formations, including low-Btu gas production streams.
					(3)Industrial
			 helium programThe Secretary, working through the Industrial
			 Technologies Program of the Department of Energy, shall support a research
			 program—
						(A)to develop
			 technologies for recycling, reprocessing, and reusing helium; and
						(B)to develop
			 industrial gathering technologies to capture helium from other chemical
			 processing, including ammonia processing.
						(d)Incentives for
			 innovative technologiesSection 1703(b) of the Energy Policy Act
			 of 2005 (42 U.S.C. 16513(b)) (as amended by section 203(a)) is amended by
			 adding at the end the following:
					
						(14)Projects
				promoting low-Btu gas (as defined in section 206(a) of the
				Critical Minerals Policy Act of
				2011).
						.
				207.PhosphateThe Secretary of the Interior shall update
			 existing resource information for phosphate in accordance with section
			 211.
			208.PotashThe Secretary of the Interior shall update
			 existing resource information for potash in accordance with section 211.
			209.Rare earth
			 elementsThe Secretary of the
			 Interior shall update existing resource information for rare earth elements in
			 accordance with section 211.
			210.Thorium
				(a)StudyThe
			 Secretary, in consultation with the Nuclear Regulatory Commission, shall
			 conduct a study on the technical, economic, and policy issues (including
			 nonproliferation) associated with establishing a licensing pathway for the
			 complete thorium nuclear fuel cycle (including mining, milling, processing,
			 fabrication, reactors, disposal, and decommissioning) that—
					(1)identifies the
			 gaps in the technical knowledge that could lead to a licensing pathway;
			 and
					(2)considers
			 technologies and applications for any thorium byproducts of critical mineral
			 production or processing.
					(b)CooperationIn
			 conducting the study under subsection (a), the Secretary shall cooperate with
			 appropriate—
					(1)trade
			 associations;
					(2)equipment
			 manufacturers;
					(3)National
			 Laboratories;
					(4)institutions of
			 higher education; and
					(5)other applicable
			 entities.
					(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the applicable committees a report summarizing the findings of the
			 study.
				211.Updated
			 resource information
				(a)ResourcesNot
			 later than 21 months after the date of enactment of this Act, the Secretary of
			 the Interior shall complete an update of existing resource information for
			 helium, phosphate, potash, and rare earth elements.
				(b)ConsultationIn
			 updating resource information under this section, the Secretary of the Interior
			 shall consult with—
					(1)the heads of
			 appropriate State geological surveys;
					(2)mineral
			 producers;
					(3)mineral
			 processors;
					(4)trade
			 associations;
					(5)academic
			 institutions; and
					(6)such other
			 entities or individuals as the Secretary of the Interior considers
			 appropriate.
					(c)Limitation
					(1)In
			 generalResource information updates carried out pursuant to this
			 section shall be limited to collection of existing information.
					(2)AdministrationIf
			 any mineral covered by this section is designated as a critical mineral under
			 section 101, this section shall not apply.
					(d)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to the applicable committees written notification
			 certifying that the resource information for helium, phosphate, potash, and
			 rare earth elements is up-to-date.
				IIIMiscellaneous
			301.Offsets
				(a)In
			 generalThe following Acts
			 are repealed:
					(1)The National
			 Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C.
			 1601 et seq.), other than subsections (e) and (f) of section 5 of that Act (30
			 U.S.C. 1604).
					(2)The National
			 Critical Materials Act of 1984 (30 U.S.C. 1801 et seq.).
					(b)Conforming
			 amendmentSection 3(d) of the National Superconductivity and
			 Competitiveness Act of 1988 (15 U.S.C. 5202(d)) is amended in the first
			 sentence by striking , with the assistance of the National Critical
			 Materials Council as specified in the National Critical Materials Act of 1984
			 (30 U.S.C. 1801 et seq.),.
				302.AdministrationNothing in this Act or an amendment made by
			 this Act modifies any requirement or authority provided by the matter under the
			 heading Geological Survey of the first
			 section of the Act of March 3, 1879 (43 U.S.C. 31(a)).
			303.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this Act and the amendments made by
			 this Act $106,000,000, of which—
				(1)$1,000,000 shall
			 be used to carry out section 101, to remain available until expended;
				(2)$20,000,000 shall
			 be used to carry out section 103, to remain available until expended;
				(3)$5,000,000 shall
			 be used to carry out section 104, to remain available until expended;
				(4)$1,500,000 for
			 each of fiscal years 2011 through 2016 shall be used to carry out section 106
			 and the amendment made by that section, to remain available until
			 expended;
				(5)(A)$2,000,000 for each of
			 fiscal years 2011 and 2012 shall be used to carry out section 107, to remain
			 available until expended; and
					(B)$1,000,000 for each of fiscal years
			 2013 through 2016 shall be used to carry out section 107;
					(6)$5,000,000 for
			 each of fiscal years 2011 through 2016 shall be used to carry out section 108,
			 to remain available until expended;
				(7)$1,500,000 for
			 each of fiscal years 2011 through 2016 shall be used to carry out section 109,
			 to remain available until expended;
				(8)$1,000,000 for
			 each of fiscal years 2011 through 2014 shall be used to carry out sections 202,
			 204, 205, 206, and 210 and the amendments made by those sections; and
				(9)$4,000,000 shall
			 be used to carry out section 211, to remain available until expended.
				
